          Case 3:19-cr-00105-RS Document 17 Filed 04/09/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                  CRIMINAL MINUTES

Date: April 9, 2019           Time: 25 minutes                Judge: RICHARD SEEBORG
Case No.: 19-cr-00105-RS-2    Case Name: USA v. David Mishler
Attorney for Government: Jose Olivera
Attorney for Defendant: Mark Clausen
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

 Deputy Clerk: Corinne Lew                           Court Reporter: Ana Dub
 Interpreter: n/a                                    Probation Officer: n/a


                                      PROCEEDINGS

Change of Plea Held.

                                        SUMMARY

The defendant is sworn. The Court ordered plea agreement to be filed under seal. The defendant
pled guilty to Counts 1, 2, and 6 of the Superseding Information. The matter referred to the
probation office for a PSR and continued to 9/10/19 at 2:30 p.m. for Sentencing.
